                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

FOREST CONAN KINGCADE and                        )
INMATES OF THE DUNKLIN COUNTY                    )
JAIL,                                            )
                                                 )
               Plaintiffs,                       )
                                                 )
       v.                                        )             No. 1:18-CV-285-CDP
                                                 )
BOB HOLDER,                                      )
                                                 )
               Defendant.                        )

                               MEMORANDUM AND ORDER

       This matter is before the Court upon the application of plaintiff Forest Conan Kingcade,

formerly an inmate at the Dunklin County Jail, to proceed in the district court without prepaying

fees. Based on plaintiff’s financial information, the Court finds that he does not have sufficient

funds to pay the filing fee. The Court will grant plaintiff’s application to proceed in the district

court without prepaying fees. Furthermore, based upon a review of the complaint, the Court

finds that the complaint should be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).

                               Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted.

To state a claim for relief, a complaint must plead more than “legal conclusions” and

“[t]hreadbare recitals of the elements of a cause of action [that are] supported by mere

conclusory statements.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).             A plaintiff must

demonstrate a plausible claim for relief, which is more than a “mere possibility of misconduct.”

Id. at 679. “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Id. at 678. Determining whether a complaint states a plausible claim for relief is a

context-specific task that requires the reviewing court to draw on its judicial experience and

common sense. Id. at 679.

       When reviewing a complaint under 28 U.S.C. § 1915(e), the Court accepts the well-pled

facts as true. Furthermore, the Court liberally construes the allegations.

                                         The Complaint

       Plaintiff brings this action under 42 U.S.C. § 1983 on behalf of himself and all other

inmates at the Dunklin County Jail from 2010 to 2018, alleging the conditions of the jail violated

their Eighth Amendment rights to be free of cruel and unusual punishment. Plaintiff states that

on June 24, 2018, he was an inmate at the Dunklin County Jail and had to sleep with four other

inmates in a 5 foot by 10 foot cell on a mat. “[W]hen another inmate got up to use the toilet and

his urine splash[ed] on me, I suffer[ed] mental pain from this.” Plaintiff also complains that the

cells did not have emergency panic buttons, and that he discovered mold in the showers and on

the food trays.

       For his injuries, plaintiff states “pain and suffering and mental anguish.” He seeks

punitive damages of $70 million.

                                            Discussion

       As an initial matter, a pro se plaintiff can bring his own claims to federal court without

counsel, but not the claims of others. See 28 U.S.C. § 1654 (pro se parties may only bring

actions on their own behalf); see also 7A Wright, Miller & Kane, Federal Practice and

Procedure: Civil 3d § 1769.1 (“class representatives cannot appear pro se.”). Plaintiff may only

proceed on claims that refer to his own constitutional injuries, not on the constitutional injuries

of other inmates at the Dunklin County Jail.




                                                -2-
       As to plaintiff’s individual claims, the Prison Litigation Reform Act (“PLRA”) provides,

“No Federal civil action may be brought by a prisoner confined in a jail, prison, or other

correctional facility, for mental or emotional injury suffered while in custody without a prior

showing of physical injury or the commission of a sexual act.” 42 U.S.C. § 1997e(e); see also

McAdoo v. Martin, 899 F.3d 521, 525 (8th Cir. 2018) (“We interpret the PLRA to require more

than a de minimis physical injury.”). Plaintiff has claimed no physical injury arising out of the

alleged violations of his constitutional rights. He seeks relief only for his “pain and suffering

and mental anguish.” The PLRA bars recovery of compensatory damages in this action. Id.

       To the extent plaintiff might be allowed to seek punitive damages without a showing of

physical injury under the PLRA, see Royal v. Kautzky, 375 F.3d 720, 724 (8th Cir. 2004),

plaintiff’s complaint still fails as a matter of law. Plaintiff names as the only defendant Bob

Holder, who plaintiff states is the “Sheriff and Owner of the [Dunklin County Jail].” But

plaintiff has not alleged defendant Holder was directly involved in or personally responsible for

any violations of plaintiff’s constitutional rights. See Keeper v. King, 130 F.3d 1309, 1314 (8th

Cir. 1997) (noting that general responsibility for supervising operations of prison is insufficient

to establish personal involvement required to support liability under § 1983). Nor has plaintiff

alleged defendant Holder’s conduct was “motivated by evil motive or intent, or . . . involves

reckless or callous indifference to [plaintiff’s] federally protected rights,” which is a threshold

requirement for awarding punitive damages. See Royal, 375 F.3d at 724. Plaintiff’s only

allegations of constitutional violations are that he was housed in an overcrowded cell on the

night of June 24, 2018, urine splashed on him when another inmate used the toilet, there was no

panic button in the cell, and he saw mold in the showers and on food trays. Plaintiff does not

allege any direct involvement or personal responsibility of defendant Holder, and does not allege

defendant Holder acted with any motive that would support a punitive damage award.



                                               -3-
       For these reasons, the Court will dismiss plaintiff’s complaint as frivolous on initial

review under 28 U.S.C. § 1915(e).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff's motion to proceed in forma pauperis [ECF

No. 2] is GRANTED.

       IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28 U.S.C.

§ 1915(e)(2)(B).

       An Order of Dismissal will accompany this Memorandum and Order.

       Dated this 11th day of February, 2019.




                                                CATHERINE D. PERRY
                                                UNITED STATES DISTRICT JUDGE




                                                -4-
